Citation Nr: 1137513	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  10-11 284	)	DATE
	)
	)


THE ISSUE

Whether a March 2009 decision of the Board of Veterans' Appeals, which denied claims for entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia and denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from January 1993 to December 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 motion for revision or reversal of a Board decision dated March 11, 2009, on the basis of CUE.  See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. 
§§ 20.1400, et seq. (2010).

In August 2010, the Board denied the Veteran's motion for reconsideration of the March 2009 decision.  38 C.F.R. §§ 20.1000, 20.1001.  The Board can now address the claim for CUE.  

Please note this matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final decision dated March 11, 2009, the Board denied the Veteran's claims for entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia and denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder.

2.  At the time of the March 11, 2009 decision, the Board correctly applied the statutory and regulatory provisions existing at the time such that the outcome of the claims would not have been manifestly different but for the error.





CONCLUSION OF LAW

Clear and unmistakable error in the Board's March 11, 2009, decision that denied entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia and denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder, has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
However, these requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).


LAW AND ANALYSIS

A decision by the Board is subject to revision on the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  VA regulations define what constitutes CUE and what does not, and they provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General.  Review for [CUE] in a prior Board decision must be based on the record and the law that existed when that decision was made.

(c) Errors that constitute [CUE].  To warrant revision of a Board decision on the grounds of [CUE], there must have been error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not [CUE].

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation.  [CUE] does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

§ 20.1404 Rule 1404.  Filing and pleading requirements; withdrawal.

(a) A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with these requirements shall be dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a).

(b) Specific allegations required.  The motion must set forth clearly and specifically the alleged [CUE], or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refilling under this subpart.

38 C.F.R. §§ 20.1403, 20.1404(b) (2010).

The definition of CUE was based on prior rulings of the United States Court of Appeals for Veterans Claims (the Court).  More specifically, it was observed that Congress intended that the VA adopt the Court's interpretation of the term "CUE."  Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would "not alter the standard for evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage).  Therefore, the Board is permitted to seek guidance from years of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "[CUE] requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  "It must always be remembered that CUE is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In a March 11, 2009 decision, the Board denied claims for entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia.  The Board also denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder.  The decision also granted entitlement to service connection for a bilateral knee disorder, an acquired psychiatric disorder, and remanded a claim for service connection for chronic sinusitis.  Entitlement to service connection for an upper respiratory disorder, claimed as chronic sinusitis, was subsequently granted in a February 2010 Board decision.  

In March 2010, the Board received a Form 9 on which the Veteran checked the box indicating that she had read the statement of the case (SOC) and any supplemental statements of the case (SSOCs) and listed the issues of "back problems, arthritis, anemia, bilateral plantar fasciitis (fallen arches), shin splints, right leg condition, and left leg condition."  Under the box titled here is why I think that VA decided my case incorrectly, the Veteran wrote "I would like to file with the Board a motion for revision of this decision based on [CUE].  Attached you will find a statement of support of the claim form.  Please review, revise, and reconsider your decision.  Thank you!"  On the attached document, the Veteran stated that her VA medical records will reveal that all problems began in the military.  

In May 2010, VA received another Form 9 on which the Veteran clarified that she was claiming CUE with the March 11, 2009, decision and listed the issues of back problems, arthritis, chronic anemia, fallen arches, right/left leg condition, right/left shin splints.  On an attached document, the Veteran stated that 

BVA decided on whether new and material evidence was received but 
[June] 2002 was a new application for service connection entitlement for back problems and shin splints and was included in a continuous appeal as such.

Entitlement to service connection for chronic anemia was denied.  Entry exam does not show veteran to be anemic [at] time of enlistment.  Attached service medical inserts verify [Captain] J.D.S. and Dr. C.G.B. (initials used to protect identity of the Veteran) psychiatrist diagnosed the veteran to be anemic during and/or in the line of duty.  Labs taken on the veteran May [1993] verify anemia.  Recent labs done [at] VA medical center April 2010 verifies chronic anemic status, which is a [CUE].  According to 38 C.F.R. § 3.309(a) disease subject to presumptive service connection; service connection shall be granted for chronic anemia and arthritis.

After review of the appeal and supplemental appeal BVA clearly and unmistakably choose not to respond to the issue of arthritis listed on the appeal, supplemental appeal, SOC, and SSOC in the March 11, 2009 decision.

Service medical records note on assessment of pain in arches and physical therapy as a plan of improvement March [1993].  Fallen arches had its onset in the military.  Please reconsider your decision.  

In July 2010, the Veteran's representative submitted a motion for revision.  The motion stated that the Veteran's VA medical records will reveal that all of the issues did in fact begin during her military service.  The Veteran argued that continuity of symptomatology does in fact come into play though the Board states the opposite.  The motion then cited 38 C.F.R. § 20.1403 and stated that "a complete and thorough statement by the veteran and her contentions is located in the file dated June 26, 2007.  It is requested that the Board review this statement."  

In June 2011, the Veteran submitted essentially the same arguments she submitted in May 2010.

The Board has an obligation to read pro se filings liberally.  This obligation applies to proceedings alleging CUE in a final decision of the Board.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F. 3d 1362 (Fed. Cir. 2009).  However, with regard to the Veteran and her representative's arguments that there was CUE in the March 2009 decision, the Board has no similar obligation to liberally construe.  In fact, specific allegations are required and the motion must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  The Board concludes that none of the Veteran's arguments meet this standard.

The Board will begin by addressing the Veteran's arguments with regard to the claims for whether new and material evidence has been received to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder.  Essentially, she contends that the Board should have treated the June 2002 claim as a new claim and not as a claim to reopen.  
A review of the record reflects that the Veteran first filed claims for her back and shins in January 1996.  A February 1996 rating decision denied entitlement to service connection for bilateral shin splints and low back pain.  The Veteran was notified of that decision in March 1996 and did not initiate an appeal, rendering the decision final.  38 C.F.R. § 20.1103.  

In June 2002, VA received a claim for shin splints in both legs.  In October 2002, VA received a claim for back problems.  A July 2003 rating decision denied both claims on the basis new and material evidence had not been submitted.  The Veteran filed a September 2003 notice of disagreement (NOD) with that decision and a March 2004 SOC was issued.  In October 2004, VA received a Form 9 with regard to both issues.  However, in November 2004, VA sent the Veteran a letter informing her that her Form 9 was untimely.  She was informed of her right to appeal the decision, but did not initiate the appeal.  Accordingly, the July 2003 rating decision is also final.  38 C.F.R. § 20.1103.  

The October 2004 Form 9 was accepted as a claim to reopen.  A March 2005 rating decision denied the claims on the basis that no new and material evidence had been submitted to reopen the claims.  The March 2005 rating decision was subsequently appealed to the Board and was the subject of the March 2009 Board decision.

The Board notes that the March 2009 decision addressed why the June 2002 claim was not a new application for service connection.  The Board stated

As a procedural matter, the Veteran submitted her original claims for service connection for bilateral shin splints and a low back disorder in January 1996.  The RO denied the claims in a February 1996 rating decision because there was no evidence of a permanent residual or chronic disability related to either condition, and she failed to report to her scheduled VA joint and spine examinations.  Although she was notified of the denial, she did not initiate a formal appeal.  Therefore, the RO's decision of February 1996 is final.

Evidence of record at the time of the rating decision consisted of the Veteran's service treatment records, Arkansas National Guard records, and a note indicating that she failed to report to her scheduled examinations.

In June 2002 and October 2002, the Veteran filed the claims now on appeal.  The RO's March 2005 rating decision found that she had not submitted the new and material evidence necessary to reopen her claims.  However, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7l05(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen the claims.

The Board discussed why the June 2002 claim was a claim to reopen and not a new claim for entitlement to service connection.  Although the Board did not discuss the final July 2003 rating decision that came after the February 1996 rating decision, the June 2002 claim was still a claim to reopen.  In fact, by considering the evidence in connection with the claims to reopen beginning with the June and October 2002 claims instead of the October 2004 claim, the Board gave more consideration than necessary and consequently, there was no prejudice to the Veteran.  The Veteran's argument does not compel the conclusion that the Board should have granted the claims for shin splints or a low back disorder.  Therefore, CUE has not been shown.

With regard to the claim for chronic anemia, the Board found

With respect to anemia, service treatment records include blood tests which revealed low levels of hemoglobin, hematocrit, mean corpuscular red blood cell volume, and mean corpuscular hemoglobin.  A diagnosis of anemia was rendered and the Veteran was prescribed iron supplements.  However, post-service treatment records reveal no diagnosis of anemia.  Specifically, a VA blood test conducted in June 2005 revealed a hemoglobin level of 15.80 g/dL, which was not considered low.  Although she is noted to suffer from malaise and fatigue, her most recent VA treatment records dated in October 2007 do not list anemia among her active problems.

As shown above, the Board addressed the in-service diagnosis of anemia.  The Board denied the claim because there was no current diagnosis of anemia.  The Veteran states that April 2010 VA laboratory results verify chronic anemic status, which is CUE, and that she should be granted service connection under 38 C.F.R. § 3.309(a).  However, any April 2010 finding of chronic anemic status cannot be the basis of CUE as that evidence is outside the evidence of record that existed when the March 2009 decision was made.  38 C.F.R. § 20.1403(b).  The Veteran is not contending that there was a current diagnosis of chronic anemia at the time of the March 2009 denial.  Therefore, CUE has not been demonstrated.

Turning to the claim for bilateral plantar fasciitis, claimed as falling arches, the Board considered the in-service complaints of pain in the arches in March 1993.  The Board specifically noted that "service treatment records reveal complaints of bilateral arch pain in March 1993."  The Board then went on to explain why the multiyear gap between discharge from service in 1995 and initial complaints related to a bilateral foot disorder in June 2002 did not support the claim based on continuity of symptomatology.  To extent that the Veteran is alleging that the Board failed to provide adequate reasons or bases, this is a non-specific allegation of error that cannot be the basis for CUE.  38 C.F.R. § 20.1404(b).  The Board observes that the Veteran has not made a specific allegation as the legal and factual basis for her contention that bilateral plantar fasciitis should have been granted.  Thus, CUE has not been demonstrated.

The Board observes that the Veteran has made no specific allegations regarding why the claim for a bilateral leg disorder contains CUE.  Rather, along with her representative's July 2010 assertions that the VA medical records will reveal that all of the issues did in fact begin during her military service and that continuity of symptomatology does come into play, the Veteran appears to be asking for a reevaluation of the evidence.  The Board observes the representative's statement that "a complete and thorough statement by the Veteran and her contentions is located in the file dated June 26, 2007."  However, no such statement is of record.  

Lastly, the Veteran alleges that the Board chose not to respond to the issue of arthritis.  In an April 2006 statement, the Veteran reported that the issues on appeal were depression, right and left knees, shin splints, anemia, fallen arches, right and left legs, back, sinuses, and arthritis.  In May 2006, VA provided the Veteran with a notice letter regarding how to substantiate her claims for a left knee condition, left leg condition, and arthritis.  In a July 2006 rating decision, the RO denied a claim for service connection for a left leg and knee condition to include arthritis.  The Veteran filed a December 2006 NOD and a May 2007 SOC was issued, which the Veteran subsequently perfected.  

In the March 2009 decision, the Board specifically considered the Veteran's claim for arthritis in connection with the claim for bilateral leg disorder.  The Board stated

Significantly, the Veteran self-reported on her September 1995 Report of Medical History that she never suffered from leg cramps, arthritis, bursitis, bone or joint deformity, or lameness.  Similarly, her September 1995 Report of Physical Examination at separation indicated that her lower extremities were within normal limits, suggesting that the single instance of right leg pain was acute and transitory rather than chronic in nature.

Although recent VA treatment records indicate a current diagnoses of generalized arthralgias, there are no diagnoses relevant to the bilateral lower extremities aside from the aforementioned bilateral knee, shin, and foot disorders.  Her most recent VA examination in June 2007 made no mention of a disorder of the bilateral lower extremities.

Although the issue of arthritis was not considered as a separate issue, it was considered as part of the claim for a bilateral leg disorder.  The Veteran has not identified a specific body part which she alleges is arthritic that the Board should have considered at the time of the March 2009 decision.  Further, it is not clear from the record that a claim for arthritis should have been granted.  Thus, CUE has not been shown.

For the reasons stated above, the Board concludes that the March 11, 2009, decision denying claims for entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia and denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.


ORDER

The motion for revision or reversal of the March 11, 2009 decision of the Board which denied claims for entitlement to service connection for bilateral plantar fasciitis, claimed as falling arches; a bilateral leg disorder; and chronic anemia and denied applications to reopen claims for entitlement to service connection for bilateral shin splints and a low back disorder, is denied.



                       ____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



